NOT DESIGNATED FOR PUBLICATION

                                           No. 121,870


             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                       STATE OF KANSAS,
                                           Appellee,

                                                 v.

                                      JIMMY L. LOGSDON,
                                          Appellant.


                                 MEMORANDUM OPINION


       Appeal from Sedgwick District Court; JEFFREY E. GOERING, judge. Opinion filed July 10, 2020.
Affirmed.


       Submitted by the parties for summary disposition pursuant to K.S.A. 2019 Supp. 21-6820(g) and
(h).


Before SCHROEDER, P.J., HILL and GARDNER, JJ.


       PER CURIAM: This is an appeal by Jimmy Logsdon of the district court's denial of
his motion to correct an illegal sentence. Based on Logsdon's motion, we accepted this
appeal for summary disposition under K.S.A. 2019 Supp. 21-6820(g) and (h) and
Supreme Court Rule 7.041A (2020 Kan. S. Ct. R. 47). We find that the sentencing court
did not err in holding that Logsdon's prior battery convictions were person misdemeanors
when it sentenced Logsdon. Therefore, we hold the district court's summary denial of this
motion is correct. Logsdon's sentence is not illegal.




                                                 1
Case history.


       Logsdon pleaded no contest to aggravated robbery, aggravated burglary, and nine
counts of kidnapping in 2000. The court sentenced him to 233 months in prison. When
the case was consolidated with another case, Logsdon's total sentence was 351 months in
prison. The presentence investigation report showed that Logsdon's criminal history score
was A. Three of Logsdon's pre-1993 battery convictions were classified as person
misdemeanors. In a motion to correct an illegal sentence filed in 2017, Logsdon
contended that the battery convictions should not have been labeled as person crimes.
The district court denied the motion. That is the question that we must address in this
appeal.


       Whether a sentence is illegal is a matter of law; thus, our review is unlimited. See
State v. Lee, 304 Kan. 416, 417, 372 P.3d 415 (2016).


       Our ruling on this appeal is controlled by State v. Keel, 302 Kan. 560, 357 P.3d
251 (2015). In that case, our Supreme Court held in that when designating a pre-1993
Kansas conviction as a person or nonperson crime for criminal history purposes, the court
must consider how the crime would have been classified based on the classification in
effect when the current crime of conviction was committed. 302 Kan. at 590. So a court
faced with classifying Logsdon's pre-1993 battery convictions as person or nonperson
crimes would compare the 1992 battery statute to the statute in effect in 2000.


       Those statutes are very similar. When Logsdon committed the two batteries in
1992, battery was defined as "the unlawful, intentional touching or application of force to
the person of another, when done in a rude, insolent or angry manner." K.S.A. 21-3412
(Ensley 1988). By 2000—when Logsdon committed the aggravated robbery, aggravated
burglary, and kidnappings that are the subject of this appeal—the Legislature had
expanded that definition while retaining much of the language of the 1992 statute in

                                             2
subsection (a)(2): "(a) Battery is: (1) Intentionally or recklessly causing bodily harm to
another person; or (2) intentionally causing physical contact with another person when
done in a rude, insulting or angry manner." K.S.A. 1999 Supp. 21-3412(a). The statute
also stated that battery was a person crime.


       Under Keel, because battery was a person crime when Logsdon committed the
crimes of conviction here, the sentencing court properly scored the 1992 batteries as
person misdemeanors. And Logsdon has not suggested that Keel does not apply to this
appeal. Instead, he cites Descamps v. United States, 570 U.S. 254, 133 S. Ct. 2276, 186
L. Ed. 2d 438 (2013), as a reason for reversal. But he does not explain why it is relevant
to this appeal, nor does he show why that case undercuts the holding in Keel.


       Finding no error, we affirm the district court's denial of Logsdon's motion to
correct an illegal sentence.




                                               3